DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 12/22/21 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden.  This is not found persuasive because regardless of search method, inventions having different limitations will require different search strategies, and the time to consider the relevancy of collective references would increase proportionally, as well. The MPEP § 608.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner maybe prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined. Since the Examiner has shown a different classification for the different groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/21.
Drawings
4.	The drawings are objected to because Fig. 2 does not have labels for the x and y axes and Fig. 6 does not have a label for the x axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 5, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (JP2007053051(A)) with citations from machine translation provided with this Office Action.

adjusting, by the controller, a maximum allowable current of the fuel cell based on the cooling ratio([0067]).
Regarding claim 5, Hara discloses all of the claim limitations as set forth above. Hara further discloses further comprising: calculating, by the controller, a convection coefficient based on the heat output of the fuel cell, a radiator fan cooling capacity based on the time of operation of the fuel cell, and a difference between the temperature of the coolant of the fuel cell and the ambient temperature([0058]).
Regarding claim 7, Hara discloses all of the claim limitations as set forth above. Hara further discloses further comprising: calculating, by the controller, an integration of the heat output of the fuel cell over the time of operation of the fuel cell([0058]).
Regarding claim 10, Hara discloses all of the claim limitations as set forth above. Hara further discloses further comprising: operating, by the controller, a vehicle based on the adjusting of the maximum allowable current of the fuel cell based on the cooling ratio([0016]).
Allowable Subject Matter
8.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the maximum allowable current of the fuel cell is determined by: calculating, by the controller, a difference between an absolute allowed fuel cell current limit and a product of the absolute allowed fuel cell current limit and the cooling ratio; and comparing, by the controller, the difference with a predetermined threshold.
In the instant invention, the maximum allowable current of the fuel cell may be adjusted based on the fuel cell heat, ambient temperature, and fuel cell coolant temperature, which may be used to calculate heat generated, heat cooled, and a convection coefficient, which may be used to calculate a cooling ratio, and which may be compared to an absolute allowed fuel cell current([0009] US 2021/0313605). In response to determining that the difference is greater than the predetermined threshold, the operations may include setting the maximum allowable current of the fuel cell based on a power limit calibration table value([0013]). In response to determining that the difference is less than the predetermined threshold, the operations may include setting the maximum allowable current of the fuel cell based on the product of the absolute allowed fuel cell current limit and the cooling ratio([0013]).
Hara does not disclose, teach or render obvious the noted claim limitation.
9.	 Claims 3 & 4 are objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is further comprising: calculating, by the controller, an integration of a product of the convection coefficient and the difference between the temperature of the coolant of the fuel cell and the ambient temperature over the time of operation of the fuel cell.
In the instant invention,  it is also important to compensate for the fact that a fuel cell generates heat as it produces power([0048]). Heat may be transferred into the FCEV's cooling system via a radiator and cooling lines([0048]). An instantaneous heat convection coefficient may be calculated using a heat transfer equation ([0048]). From there, cooling capacity of the system may be calculated including how much heat has been cooled over time([0048]). A cooling ratio may be calculated as a ratio of accumulated cooled heat versus accumulated generated heat([0048]).
Hara does not disclose, teach or render obvious the noted claim limitation. 
11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular the allowable limitation is further comprising: determining, by the processor, that the heat output of the fuel cell is greater than a first predetermined threshold; determining, by the processor, that the ambient temperature is greater than a second predetermined threshold; and determining, by the processor, that the temperature of the coolant of the fuel cell is greater than a third predetermined threshold.
 in response to determining that the difference is greater than the predetermined threshold, the operations may include setting the maximum allowable current of the fuel cell based on a power limit calibration table value([0013]). In response to determining that the difference is less than the predetermined threshold, the operations may include setting the maximum allowable current of the fuel cell based on the product of the absolute allowed fuel cell current limit and the cooling ratio([0013]).
Hara discloses further comprising: determining, by the processor, determining, by the processor, that the temperature of the coolant of the fuel cell is greater than a third predetermined threshold([0031]) but does not disclose, teach or render obvious that the heat output of the fuel cell is greater than a first predetermined threshold; determining, by the processor, that the ambient temperature is greater than a second predetermined threshold.
12.	 Claim 9 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724